FILED
                            NOT FOR PUBLICATION
                                                                            AUG 23 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RONY OMAR MARADIAGA, AKA                         No.   15-72345
Rony Maradiaga,
                                                 Agency No. A094-777-218
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Rony Omar Maradiaga, a native and citizen of Honduras, petitions for

review of a Board of Immigrations Appeals’ (“BIA”) order dismissing his appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s decision denying his application for cancellation of

removal, withholding of removal, and relief pursuant to the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.

      We review de novo questions of law. Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings, Singh v. Whitaker, 914 F.3d 654, 658 (9th Cir. 2019), and we

deny the petition.

      Substantial evidence supports the agency’s moral character determination,

where Maradiaga gave false testimony for the purpose of obtaining an immigration

benefit. See 8 U.S.C. § 1101(f)(6) ( an individual who “has given false testimony

for the purpose of obtaining [immigration] benefits” cannot show good moral

character); 8 U.S.C. § 1229b(b)(1)(B) (requiring good moral character for

cancellation of removal); Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001) (to

preclude good moral character, the false testimony must have “been made orally

and under oath, and the witness must have had the subjective intent to deceive for

the purposes of obtaining immigration benefits.”).

      Regarding his claim for withholding of removal, the agency did not err in


                                          2
finding that Maradiaga did not demonstrate he is eligible for relief as a member of

a particular social group. Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in

order to demonstrate membership in a particular social group, an applicant must

establish that the groups is (1) composed of members who share a common

immutable characteristic; (2) defined with particularity; and (3) socially distinct

within the society in question) (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014)) .

      Finally, substantial evidence also supports the BIA’s determination that

Maradiaga has not demonstrated it is more likely than not that he will experience

torture upon his return to Honduras to be eligible for CAT relief. Maradiaga’s

testimony does not demonstrate that he is likely to face harm upon his return to

Honduras, given the fact that he has not been personally threatened, nor harmed, by

individuals in Honduras. See Zheng v. Holder, 644 F.3d 829, 835–36 (9th Cir.

2011) (holding that speculative claims of torture are insufficient to afford relief).

      PETITION FOR REVIEW DENIED.




                                           3